Title: Thomas Jefferson to Patrick Gibson, 30 July 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir

Monticello
July 30.
13.
            Your favor of the 24th is recieved and
the 700.D. therein inclosed.
I
have a letter from
Derieux of the 8th a paragraph of which will shew you that
he is conscious of having no legal claim on
mr Mazzei it is
in these words. ‘our destiny, Sir, is in your hands. and if you will, you can
yet save us from the deplorable situation which threatens us, by becoming our
father & benefactor [advocate] with
mr Mazzei who,
I dare hope, would not refuse to let you withold
some little sum of what
is coming to him; and knowing that you would have the
goodness to keep it in your hands and
dispose of it in the most permanent and profitable manner for us, we dare hope
he would not refuse at your request to procure us this means of existing in our
old age.’ but to put the matter out of question, I have required from him an
express renunciation which I am sure he will give. the reason
of his proposing that I should dispose of the money for him, is that
I
had formerly been the means of procuring him considerable sums of money from
his relations in
France,
which he immediately fooled away.
he has respectable relations in france France, particularly
an aunt with whom I was well
acquainted, ruined I believe by the revolution & now probably dead.
            My engagements having been delayed to
this
late season of the
year, altho’ mostly entered into for March & April, I am impatient to
satisfy them.
on the 26th therefore
I drew on you in favr
George Hay for 50.D.
and
on the 27th for 39.28 in
favor of
James
Kinsolving for taxes, and
on
the 28th in favr of
Wayt &
Winn for 43.50
& of
Martin
Dawson for 95.43 and I shall now
immediately draw in favor of
Wm
Wirt 50.D.
David Ross 64.55
Lancelot Minor 150.D. and
Messrs
Leitch of
Charlottesville
a thousand Dollars.
I must moreover request you to pay to
mr Darmsdatt
his account of the last year, and what he has furnished me this year, including
½ doz.
barrels of herrings ordered to
Bedford; and
to remit to
Thomas Voigt of
Philadelphia,
watchmaker,
120
130.D.
which I have notified him would be done.
my note in
bank I would wish to be reduced to
1500.D. at the first renewal. whether I can
take it up entirely or further from present funds depends on some claims on me
not yet ascertained.
accept the assurance of my constant esteem &
respect
            Th:
                Jefferson
          
          
          
            P.S. since writing the above I have
desired
Voigt to draw
on you, not exceeding 130.D. the precise sum
not being known.
          
        